—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered January 16, 2001, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The record discloses that defendants owned and operated the . building in which plaintiffs resided and had actual notice of the building’s defective hot water heaters and the resulting *390hotter-than-normal water being supplied to the building’s tenants. These circumstances raise issues of fact as to whether it was foreseeable that the infant plaintiff would sustain burns while bathing from negligently overheated water (see, Gordon v Eastern Ry. Supply, 82 NY2d 555, 562) and, accordingly, summary judgment was properly denied. The intervening acts between defendants’ conduct and the infant’s injury do not under the circumstances here presented suffice, as a matter of law, to break the causal chain between defendants’ negligence and plaintiffs harm (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315). In any event, there is an issue of fact as to whether defendants’ negligence was a concurrent proximate cause of plaintiffs harm. Concur—Saxe, J.P., Buckley, Rubin, Friedman and Marlow, JJ.